Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Kleiwer et al.				:
Application No. 15/827,509				:		Decision on Petition
Filing Date: November 30m, 2017			:				
Attorney Docket No. 151391.00005(FD0025)	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed December 15, 2020, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On April 21, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  The Office did not receive a reply to the Office action.  As a result, the Office issued a Notice of Abandonment on December 4, 2020.

The petition was filed on December 15, 2020.  The petition establishes the Office action was not received at the address of record.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 2437 will be informed of the instant decision and the Technology Center's technical support staff will re-mail the April 21, 2020 Office action.  The time period to reply to the new Office action will be set to run from the mailing date of the new Office action.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions